Citation Nr: 0631091	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-28 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active service from December 1974 to October 
1976, and from October 1988 to January 1995.  The veteran 
died on April 21, 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, The Republic of the Philippines which denied the 
appellant's claim for accrued benefits, and a June 2003 
rating decision which denied service connection for the cause 
of the veteran's death.

The appellant filed a claim based on her standing as the 
unremarried spouse of the veteran.  After development to 
include a field investigation, the RO reached a determination 
that for the purpose of her claim, the appellant was the 
spouse of the veteran.

In March 2005, the Board issued a decision which denied the 
appellant's claims.  The appellant subsequently appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In April 2006, the Court vacated the Board's 
decision and remanded the case to the Board for further 
action.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
appellant, and has obtained all relevant evidence necessary 
for the equitable disposition of the appeal. 

2.  The veteran died in April 2000, at the age of 46.  The 
immediate cause of death was metastatic lung cancer.

3.  During his lifetime, the veteran was not service 
connected for any disabilities.

4.  There is no medical opinion linking the veteran's fatal 
lung cancer or any pulmonary tuberculosis with his active 
military service.

5.  A claim for VA benefits was not pending at the time of 
the veteran's death in August 2000.


CONCLUSIONS OF LAW

1.  A service connected disability did not contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 101(16), 1110, 1116, 1310, 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.304, 3.307, 3.309, 
3.312 (2006).

2.  Accrued benefits are not warranted.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate the 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The appellant was notified of the 
information and evidence necessary to substantiate her claims 
in a November 2003 letter.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the November 2003 
letter, VA informed the appellant that VA must make 
reasonable efforts to assist the appellant in obtaining all 
evidence necessary to substantiate a claim, such as medical 
records, employment records, or records from other Federal 
agencies.  VA further informed the appellant that as long as 
she provided enough information about these records, VA would 
assist in obtaining them, but noted that she had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told her that it would assist her by 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on the claim.  Third, VA must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  This was substantially accomplished in the 
November 2003 letter in which she was told to submit medical 
evidence relating the cause of the veteran's death with his 
military service.

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of an SOC in November 2004, and prior to transfer 
and certification of the appellant's case to the Board, and 
as described above the content of the notice complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the appellant has been provided a meaningful opportunity to 
participate in development of her claims.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005).  Although the 
appellant was not notified of the evidence necessary to 
establish both the disability rating and the effective date 
of any rating, should service connection be granted, this 
does not result in any prejudice to the appellant as this 
decision results in a denial of service connection for the 
cause of the veteran's death.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  


Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2006).  The RO has 
obtained the service medical records and these appear to be 
complete.  The RO has made reasonable requests to obtain all 
relevant records of the veteran's treatment prior to his 
death.  The appellant has not identified, and the record does 
not show, that there are any unobtained records which could 
substantiate the appellant's claim for service connection for 
the cause of the veteran's death.  The Board concludes that 
all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claim for 
service connection for the cause of the veteran's death and 
to inform her of that evidence.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002). Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2006).

Service connection may be granted for certain chronic 
diseases (i.e., organic heart disease, ulcer, hypertension, 
cancer, etc.) if manifest to a degree of 10 percent or more 
within one year of separation from active service. 38 
U.S.C.A. §§ 1112(a)(1), 1113; 38 C.F.R. §§ 3.307, 3.309(a).  
Similar provisions are also in effect for pulmonary 
tuberculosis which is present to such a degree within a given 
period after service.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The VA regulation pertaining to claims for service connection 
for the cause of death, 38 C.F.R. § 3.312, provides as 
follows:

(a)  General.  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports. (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  (c) 
Contributory cause of death. (1) Contributory cause of death 
is inherently one not related to the principal cause.

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.

(2)  Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability. 
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3)  Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4)  There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

The appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service, or proximately due to or 
the result of service connected disability, either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Where the issue involves such a question of medical 
causation, competent evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran had any disorder that was related to his period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant argues that her husband had ulcerative colitis, 
diagnosed in 1996, and a history of PPD conversion in 1975, 
both of which were attributable to service and contributed to 
and/or caused his death.  She has further argued that he was 
working for a defense contractor at the time of or just 
before he died and that should be taken into consideration.

A review of the veteran's service medical records shows a few 
bouts of mild, acute upper respiratory symptoms without 
residuals.  He denied a history of cancer and service records 
are devoid of any evidence whatsoever of lung cancer.  He had 
a history of cigarette use.

The death certificate, backed-up by terminal hospital records 
from several facilities, notes that the sole cause of death 
was his metastatic lung cancer which was of about 6 months 
duration when he died in August 2000.  There is no other 
evidence reflecting lung cancer in service or within a year 
thereof, and no medical opinion establishing a nexus between 
the cancer which claimed his life in August 2000 and his 
service which terminated in 1995.  

As for his being identified in service as a positive purified 
protein derivative (PPD) of tuberculin test converter, that 
is confirmed by service records.  However, the Board notes 
that a positive PPD test is not itself a disability, but 
rather it is a finding on a laboratory tuberculin test used 
in exploring a possible diagnosis of tuberculosis.  PPD 
examination is used to test for exposure to Mycobacterium 
tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1687, 1756 (28th ed. 1994).

The Court has held that, pursuant to the regulatory 
provisions of 38 C.F.R. §§ 3.371 and 3.374 (2006), VA may not 
grant service connection for pulmonary tuberculosis unless a 
claimant submits VA or service physician diagnoses thereof, 
or submits the diagnoses of a private physician supported by 
clinical, X-ray, or laboratory studies or evidence of 
hospital treatment.  Tubianosa v. Derwinski, 3 Vet. App. 181, 
at 184 (1992).  Here, the service records show no claim 
and/or diagnosis of tuberculosis, and there are no records of 
diagnosis, treatment, positive X-rays, or laboratory studies 
that indicate the veteran had active tuberculosis within 
three years of separation.  His positive PPD test in service 
did not indicate a chronic disease process for which service 
connection would be appropriate.

His service records show a long, possibly pre-service and 
inservice history of heart murmur, a dilated aortic root, and 
some electrocardiogram abnormalities.  He was given 
antibiotics in service on a prophylactic basis for the heart 
anomalies.

However, it is not demonstrated by any evidence in the file, 
including the terminal hospitalization records or death 
certificate, that the veteran's death was caused or in any 
way contributed to by an organic heart disability of service 
origin, nor can such be presumed.

And whether he did or did not have colitis, a finding noted 
from a historical prospective on the terminal 
hospitalization, this was not shown to be either of service 
origin, or more particularly, to have in any way contributed 
to his death.  

More importantly, there is no evidence or medical opinion to 
sustain that the disability which caused his death in 2000 
was acquired in service and this may not be so presumed.  The 
first clinical evidence of lung cancer was within the year 
prior to his death which is well more than a year after 
service separation.  

And the evidence does not reflect that any other disabilities 
were or may have been present in or after service which were 
significant, contributing factors in his demise.

The fact of his working or not working with a defense 
contractor is irrelevant to the issue at hand.  If the 
appellant is claiming that the work had something to do with 
his death, any claim in that regard could be focused on other 
avenues of redress, not with the VA and/or in an appellate 
claim such as this.

A doubt is not raised in this case and thus there is no 
resolution thereof.  The claim for entitlement to service 
connection for the cause of the veteran's death for VA 
benefits is denied.

Accrued Benefits

Under 38 U.S.C.A. § 5121(a) (West 2002),

Except as provided in sections 3329 and 
3330 of title 31, periodic monetary 
benefits (other than insurance and 
servicemen's indemnity) under laws 
administered by the [VA] Secretary to 
which an individual was entitled at death 
under existing ratings or decisions, or 
those based on evidence in the file at 
date of death (hereinafter in this 
section and section 5122 of this title 
referred to as "accrued benefits") and 
due and unpaid for a period not to exceed 
two years, shall, upon the death of such 
individual, be paid [to certain listed 
individuals, such as the veteran's 
spouse, in this case].

The statute, 38 U.S.C.A. § 5121(a), envisions two distinct 
categories of benefits:

The paragraph provides for payment of (1) periodic monetary 
benefits to which an individual was entitled at death under 
existing ratings or decisions, which the Court will call 
"benefits awarded but unpaid," or (2) periodic monetary 
benefits based on evidence in the file at the date of an 
entitled individual's death and due and unpaid for a period 
not to exceed two years, which are called "accrued benefits" 
for purposes of sections 5122 and [38 U.S.C.A. § 5122 (West 
2002)].

See Bonny v. Principi, 16 Vet. App. 504, 507 (2002).

Recently, the United States Congress eliminated the "two-year 
limitation" on the payment of accrued benefits as for deaths 
occurring on or after December 16, 2003. See Veterans 
Benefits Act of 2003 (VBA of 2003), Pub. L. No. 108-183, 
§ 104(a),(d), 117 Stat. 2651, 2656 (2003).  In this case, the 
veteran's death occurred in April 2000, and thus the repeal 
of the "two- year limitation" on accrued benefits under the 
VBA of 2003 does not govern this case.

The veteran died in April 2000.  At the time of his death, 
service connection was not established for any disability; 
nor had the veteran filed a claim for any VA benefits.

In May 2000, the appellant filed a claim with VA seeking 
accrued benefits.

The Board finds that 38 U.S.C.A. § 5121 is dispositive in 
this case and that the appellant is not entitled to accrued 
benefits as a matter of law.  As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law. See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In addition, 
where the law, not the evidence, is dispositive, the Veterans 
Claim Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103 & 5107, is not applicable.  Mason, 16 Vet. App. at 
132.  However, as discussed above, if the VCAA were 
applicable, VA has effectively complied with all of its 
requirements.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


